Citation Nr: 0701232	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  06-31 407	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1944 to November 
1947, and from August 1950 to August 1951.  He received the 
Purple Heart, among other awards.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2005 rating action that denied a T/R.

In January 2007, a Board Deputy Vice-Chairman granted the 
veteran's representative's November 2006  motion to advance 
this appeal on the Board's docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	The veteran's service-connected disabilities consist of 
hearing loss, evaluated as 60% disabling; tinnitus and a 
post-traumatic stress disorder, each evaluated as 10% 
disabling; and left upper extremity fracture residuals 
and shrapnel fragment wounds of both forearms, each 
assigned a noncompensable rating. 

3.	The percentage ratings for the veteran's service-
connected disabilities meet the minimum schedular 
criteria for the grant of a T/R, but those disabilities 
are not shown to prevent him from obtaining or retaining 
substantially gainful employment.  




CONCLUSION OF LAW

The criteria for a T/R are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

A pre-rating July 2005 RO letter informed the veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claim, and to advise the RO as to whether 
there was medical evidence showing treatment for his service-
connected disabilities.  That letter also provided notice of 
what was needed to establish entitlement to a T/R (evidence 
showing that service-connected disabilities prevented 
obtaining or retaining substantially-gainful employment).  
Thereafter, the veteran and his representative were afforded 
opportunities to respond.  The Board finds that the veteran 
has thus received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

The 2005 letter also notified the veteran that the VA would 
make reasonable efforts to help him get evidence necessary to 
support his claims, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  That letter 
further specified what records the VA had received, what 
records the VA was responsible for obtaining, to include 
Federal records, and the type of records that the VA would 
make reasonable efforts to get, and requested the veteran to 
furnish any evidence that he had in his possession that 
pertained to his claim.  The Board finds that this letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  

The Board points out that, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in his possession that pertains to this claim.  As 
indicated above, all           4 content of notice 
requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, the July 2005 document 
fully meeting the VCAA's notice requirements was furnished to 
the veteran prior to the September 2005 rating action on 
appeal.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service VA medical 
records through 2006, and a statement from the veteran's 
former employer.  In December 2004 and January and February 
2005, the veteran was afforded comprehensive VA examinations 
in connection with his claims, reports of which are of 
record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
a September 2006 statement, the veteran stated that he had no 
additional evidence to submit.  The record also presents no 
basis for further development to create any additional 
evidence to be considered in connection with the matter on 
appeal.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60% or more, 
or as a result of 2 or more disabilities, provided at least       
1 disability is ratable at 40% or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70% or more.  38 C.F.R.         §§ 
3.340, 3.34l, 4.16(a).  

In this case, the veteran's service-connected disabilities 
consist of hearing loss, evaluated as 60% disabling; tinnitus 
and a post-traumatic stress disorder (PTSD), each evaluated 
as 10% disabling; and left upper extremity fracture residuals 
and shrapnel fragment wounds of both forearms, each assigned 
a noncompensable rating.  The combined rating for these 
disabilities, 70%, thus meets the minimum percentage 
requirements for a T/R under 38 C.F.R. § 4.16(a).  However, 
even when these percentage requirements are met, a T/R may 
not be granted unless a veteran is unable to secure and 
follow a substantially gainful occupation by reason of such 
service-connected disabilities.  38 C.F.R. § 4.16(b).  

The central inquiry is whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to a veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment resulting from 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the objective evidence does not show that the 
veteran's service-connected hearing-related, psychiatric, and 
upper extremity disabilities alone prevent him from securing 
and following any substantially-gainful employment; rather, 
he remains capable of performing the physical and mental acts 
required by employment.

On December 2004 VA psychological assessment, the veteran 
reported attending church; utilizing community recreation 
facilities with his wife for a hot tub and swimming pool, as 
well as a local shopping mall to walk; and occasionally 
eating a meal at a restaurant.  The veteran reported that he 
ambulated well overall, and that he had worked in law 
enforcement for 40 years until his retirement in 1999.  On 
psychological assessment, the veteran was pleasant, alert, 
and oriented in 3 spheres, with excellent recall.  He denied 
suicidal or homicidal ideation and uncontrollable emotions.  
A Global Assessment of Functioning (GAF) score of 75 was 
assigned.

On December 2004 VA psychiatric examination, the veteran 
reported that he had been able to lead a normal life without 
ever having to talk about his past wartime experiences.  On 
mental status examination, he was well groomed and 
cooperative.  Eye contact was good, speech was regular and 
normal, and psychomotor activity was normal.  There was a 
full range of affect, and the veteran was mildly anxious.  
Thought process was linear and goal-directed, and the veteran 
denied suicidal and homicidal ideation and hallucinations.  
There was no evidence of delusions or illusions, and insight 
and judgment were good.  The assessment was PTSD, and a GAF 
score of 75 was assigned.  The physician opined that the 
veteran met the criteria for PTSD, but that his on-and-off 
flashbacks did not disrupt his daily living, as there were no 
signs of depression or anxiety.

January 2005 VA audiological examination showed bilateral 
moderate to severe primarily sensorineural hearing loss, with 
poor word recognition on the right and moderately reduced 
word recognition on the left.  The examiner noted that there 
were no learning barriers.  In June, the veteran was fitted 
for a hearing aid, and the assessment was that the results 
met the prescribed target for the hearing loss.  Again, there 
were no learning barriers.

February 2005 VA examination showed an asymptomatic status 
postoperative left forearm open fracture.  The veteran had no 
pain, weakness, stiffness, swelling, heat, redness, drainage, 
instability, locking, or abnormal motion from this, nor were 
there any periods of flare-ups, current active infection, or 
constitutional symptoms of bone disease.  Moreover, there was 
no evidence of deformity, angulation, false motion, 
shortening, intra-articular involvement, malunion, non-union, 
loose motion, tenderness, edema, or painful motion.  X-rays 
revealed no metallic foreign bodies in the left forearm.  
Neither did the veteran have any symptoms from the multiple 
shrapnel wounds he suffered in both forearms.  There were 12 
separate scars on each forearm which were all superficial, 
with no edema, inflammation, keloid formation, induration, 
inflexibility, or tissue loss, and the scars were not 
disfiguring. 

In his May 2005 application for a T/R, the veteran claimed 
that his hearing loss prevented him from securing and 
following any substantially gainful occupation.  He stated 
that he last worked as a security guard for Hallmark from 
1988 to 1999, and that he was forced to retire from that job 
due to severe hearing loss, because he could no longer hear 
alarms, and he did not feel safe.  However, on the 
application form he left blank a box requesting him to 
indicate whether or not he left his last job because of his 
disability.  Moreover, in August 2005, the health benefits 
program manager of the veteran's former employer, Hallmark, 
stated that he worked in security and loss prevention from 
1988 to 1992, and that the reason for termination of his 
employment was retirement, not any disability.

In December 2005, a VA audiologist noted that the veteran had 
severe hearing loss and one ear with residual, useable 
hearing.

On December 2005 VA psychiatric evaluation, the veteran 
complained of poor sleep and nightmares of his wartime 
experiences 2 or 3 times per week.  He denied depression.  On 
mental status examination, the veteran had good hygiene and 
grooming.  He was pleasant and cooperative, with good eye 
contact and normal psychomotor activity.  Speech was regular 
and not pressured.  He was alert and oriented, and memory 
appeared grossly intact.  Mood was not depressed, and 
appeared euthymic.  Affect was full.  He denied suicidal and 
homicidal ideation and hallucinations.  There were no 
delusional thoughts or evidence of a thought disorder.  
Thought process was linear and goal-directed, and insight and 
judgment were good.  The assessment was PTSD, and a GAF score 
of 65 was assigned.

On January 2006 VA psychiatric evaluation, the veteran stated 
that he had been doing well since starting on current 
medications; his anxiety was gone, and he was sleeping well 
and had a good appetite.  He denied a depressed mood, mania, 
or psychosis.  On mental status examination, the veteran was 
alert and oriented in       3 spheres, with good grooming and 
hygiene and good eye contact.  He was cooperative, pleasant, 
and appropriate, and speech was regular, spontaneous, and 
clear.  Mood was pretty good, and affect congruent and full.  
Thought process was linear and goal-directed and without 
tangentiality, circumstantiality, loose associations, thought 
blocking, or flight of ideas.  He denied suicidal and 
homicidal ideation, hallucinations, and delusions.  Cognition 
and memory were intact, and psychomotor activity normal.  
Insight, judgment, and concentration were good.  Intellectual 
functioning appeared average.  The assessment was PTSD with 
stable mood, less anxiety, and no nightmares or flashbacks, 
and a GAF score of 65 was assigned.

The Board also notes that the veteran has been assigned GAF 
scores ranging from 65 to 75, as consistently reflected in 
numerous VA clinic records and examination reports.  
According to the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, GAF scores between        61 and 70 are indicative 
of some mild symptoms (e.g., a depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but indicate that the subject generally 
functions well, and has some meaningful interpersonal 
relationships.  GAF scores between 71 and 81 are indicative 
of symptoms, if present, that are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument), or no more than slight 
impairment in social, occupational, or school environment 
(e.g., temporarily falling behind in schoolwork).  A GAF 
score and its interpretations are important considerations in 
rating a psychiatric disability, but must be considered in 
light of the actual symptoms of a veteran's disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a).  

In this case, the medical evidence of record does not show 
that the veteran's PTSD symptoms or other service-connected 
hearing-related and upper extremity disabilities preclude him 
from securing and following a substantially gainful 
occupation.  Rather, he generally functions well, and has 
some meaningful interpersonal relationships.  His upper 
extremity disabilities are asymptomatic.  Although he has a 
severe hearing loss, he retains residual, useable hearing in 
one ear.  The Board thus finds that the veteran remains 
capable of performing the physical and mental acts required 
by some type of gainful employment.

For all the foregoing reasons, the Board finds that the claim 
for a T/R must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


